DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 8 and 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 33-35 of prior U.S. Patent No. 11,265,658. This is a statutory double patenting rejection.
Claim Under Examination (17/668334)
U.S. Patent No. 11,265,658
1. A transducer, comprising: a dielectric layer; a first electrode sheet which comprises a plurality of first through holes and is disposed on a first surface side of the dielectric layer; a first main fusion layer which is formed of a fusion material and disposed as at least a part on the first surface side within the dielectric layer or joined as a separate member to the first surface of the dielectric layer, and joins the dielectric layer and the first electrode sheet by fusion of the fusion material; and a first fusion restriction layer which is partially disposed between the first electrode sheet and the first main fusion layer, restricts the first main fusion layer from being fused to the first electrode sheet, and disposes at least a part of the first electrode sheet outside the first main fusion layer.
33. A transducer, comprising: a dielectric layer; a first electrode sheet which comprises a plurality of first through holes and is disposed on a first surface side of the dielectric layer; a first main fusion layer which is formed of a fusion material and disposed as at least a part on the first surface side within the dielectric layer or joined as a separate member to the first surface of the dielectric layer, and joins the dielectric layer and the first electrode sheet by fusion of the fusion material; and a first fusion restriction layer which is partially disposed between the first electrode sheet and the first main fusion layer, restricts the first main fusion layer from being fused to the first electrode sheet, and disposes at least a part of the first electrode sheet outside the first main fusion layer.
8. The transducer according to claim 1, further comprising a first leading wire, which is electrically connected to a part disposed outside the first main fusion layer by the first fusion restriction layer within the first electrode sheet.
34. The transducer according to claim 33, further comprising a first leading wire, which is electrically connected to a part disposed outside the first main fusion layer by the first fusion restriction layer within the first electrode sheet.
9. The transducer according to claim 8, further comprising a first sticking layer which consists of an electrically conductive joining material and sticks the first electrode sheet and the first leading wire in an electrically connected state in a region facing the first fusion restriction layer.
35. The transducer according to claim 34, further comprising a first sticking layer which consists of an electrically conductive joining material and sticks the first electrode sheet and the first leading wire in an electrically connected state in a region facing the first fusion restriction layer.


Dependent claims 2-7 and 10-12 are also rejected on the ground of statutory double patenting as being unpatentable by virtue of their dependencies with respect to rejected claim 1.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Speich US-PG-PUB No. 2009/0035530, Textile Sheet Material, Especially Label, Comprising A Chip, Fig. 1 shows a first textile sheet material on which a chip has been placed.
Sato US-PG-PUB No. 2013/0233278, Multi-layer piezoelectric element, and injection device and fuel injection system using the same, Fig. 5, the multi-layer piezoelectric element 1 is configured to form the bonded end portion of the external electrode 4 a, 4 b with holes 41.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-4PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653